Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 1 of 9 PageID 776

 Maass, Allison                                                 July 9, 2018

                                                                         1
                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF FLORIDA

                             ORLANDO DIVISION

        ----------------------------------- )

        STEVE WENTZ,                              )

                           Plaintiff,             )Case No.

                  vs.                             )6:17-cv-0116

        PROJECT VERITAS, a Virginia               )ORL-18GJK

        corporation; JAMES 0'KEEFE, III;          )

        ALLISON MAASS; and BREITBART NEWS         )

        NETWORK, LLC, a Delaware company,         )

                           Defendants.            )

        ----------------------------------- )




                        DEPOSITION OF ALLISON MAASS

                           Arlington, Virginia

                              July 9, 2018




        REPORTED BY:     Tina Alfaro, RPR, CRR, RMR




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 2 of 9 PageID 777

 Maass, Allison                                                 July 9, 2018

                                                                        23
   1         A.   I was a videographer and I used a camera.
   2         Q.   Okay.    How did you get the camera?

   3         A.   I was given the camera by Project Veritas.
   4         Q.   Who on behalf of Project Veritas gave you

   5    the camera?

   6         A.   I guess just Project Veritas.       I guess
   7    Carl Higby would have given me the camera, but it
   8    was just given to me by the company.
   9         Q.   Okay.    And what type of camera was it?

  10         A.   I don't know the exact name of the camera
  11    or what it is even called I guess other than a
  12    camera.
  13         Q.   Okay.    Do you have a brand name?

  14         A.   No.
  15         Q.   Can you describe it for me?

  16         A.   It was a small camera that I would hook up
  17    to a button on either my clothes or purse.
  18         Q.   How small?    What do you mean by small?

  19              MR. MAGRUDER:     Object to form.

  20    BY THE WITNESS:

  21         A.   As far as I can remember, it was maybe a
  22    couple inches by a couple inches.        It was small




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 3 of 9 PageID 778

 Maass, Allison                                                   July 9, 2018

                                                                         37
   1         A.   Sometimes, sometimes not.       There wasn't a
   2    typical protocol for that.
   3         Q.   How did you learn that you were going to

   4    determine if there was any corruption?

   5              MR. MAGRUDER:     Object to form.     You can

   6    answer if you can.

   7    BY THE WITNESS:

   8         A.   Could you further explain what you mean?
   9         Q.   I'm trying to get at how you were -- how

  10    these instructions came about and how you were

  11    instructed to go there.      I mean, you said you don't

  12    remember if there was a meeting.       Is there anything

  13    that could help jog your memory or refresh your

  14    recollection?

  15              MR. MAGRUDER:     Object to form.

  16    BY THE WITNESS:

  17         A.   I mean, I was told -- I was assigned to go
  18    to this conference where there would be teachers
  19    and teachers' unions and teacher union leaders to
  20    investigate if there was corruption in teachers'
  21    unions.
  22         Q.   So what did you understand corruption to




                      Henderson Legal Services, Inc.
 202-220-4158                         www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 4 of 9 PageID 779

 Maass, Allison                                                   July 9, 2018

                                                                         78
   1    sure.
   2         Q.   How did you know that -- how did you know

   3    who Steve Wentz was?

   4         A.   At what time?
   5         Q.   Well, when you first -- I mean, I'm

   6    guessing he may have told you his name.         Did you

   7    ask him his name?     How did you find out who he was?

   8         A.   I mean, I wouldn't have known who he was
   9    until I first met him.      I don't remember exactly
  10    how I knew when he told me his name, but it would
  11    have been when I first met him.       I didn't know him
  12    prior.
  13         Q.   Did you have a notepad where you wrote

  14    stuff down while you were doing this undercover

  15    investigation?

  16         A.   No.
  17         Q.   So if he told you his name would you have

  18    written it down somewhere?

  19         A.   Well, no, because -- I don't think I would
  20    have, no.   That would have been strange.
  21         Q.   Did you -- I mean, did you do any

  22    research?   You had talked about doing background




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 5 of 9 PageID 780

 Maass, Allison                                                 July 9, 2018

                                                                       112
   1    people at this Florida conference.
   2         Q.   Just switching gears a little bit here --

   3    actually, a lot.     At the bar, when you were

   4    recording Steve Wentz at that bar how many other

   5    people were present?

   6              MS. CONLIN:    Object to form.

   7              MR. MAGRUDER:     What's the form objection?

   8              MS. CONLIN:    You didn't identify present

   9    where.

  10    BY MR. MAGRUDER:

  11         Q.   Have you ever recorded Steve Wentz other

  12    than the recording that we've been talking here for

  13    the last four hours?

  14         A.   No.
  15         Q.   At the time that you made that recording

  16    how many other people were in the bar?

  17         A.   There were quite a few, if I remember.
  18    There were other people sitting up at the bar,
  19    there was the bartender, and then there were people
  20    coming in and out of the bar.       I'm pretty sure it
  21    was also a restaurant.      So there were tables
  22    around.   We were really close to an outside hallway




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 6 of 9 PageID 781

 Maass, Allison                                                 July 9, 2018

                                                                       113
   1    where there were a lot of people walking back and
   2    forth.
   3         Q.   I've never been to that hotel before.         I

   4    don't want to put words in your mouth, but can you

   5    tell us a little bit about where the bar was?          Is

   6    it off the lobby of the hotel?

   7         A.   The lobby was large.      So it was off part
   8    of the lobby, yeah.
   9         Q.   Do you remember about how many people

  10    attended the conference?

  11         A.   I don't know.     A lot of people.
  12         Q.   Like hundreds?

  13         A.   It's hard for me to say.       It's hard for me
  14    to remember.     There were a lot of people.      I never
  15    ran into really the same person more than once.
  16         Q.   At the bar where the recording took place,

  17    was that an area that only people who had paid for

  18    the conference and were authorized to be at the

  19    conference could be?

  20         A.   No.
  21         Q.   It was open to the public?

  22         A.   Yes.




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 7 of 9 PageID 782

 Maass, Allison                                                 July 9, 2018

                                                                       114
   1           Q.   You said a lot of people were sitting at

   2    the bar.    There was at least one other person you

   3    can see in the frame of the video, correct?

   4           A.   Yes.
   5           Q.   Was he participating in your conversation?

   6           A.   A little bit.
   7           Q.   Did you ask him any questions?

   8           A.   I did.
   9           Q.   Do you remember if he responded to you at

  10    all?

  11           A.   He did kind of.   He was a little bit more
  12    standoffish about answering questions.
  13           Q.   More standoffish than who?

  14           A.   Than Steve.
  15           Q.   So I know you said a lot of people and you

  16    can't quite remember, but do you think that you

  17    could estimate?      I mean, were there more than 50

  18    people in the bar/restaurant area?

  19           A.   I couldn't say for sure.
  20           Q.   More than ten?

  21           A.   I would estimate there was more than ten
  22    probably.




                       Henderson Legal Services, Inc.
 202-220-4158                          www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 8 of 9 PageID 783

 Maass, Allison                                                 July 9, 2018

                                                                       115
   1         Q.   Was there someone sitting next to you on

   2    the other side?

   3         A.   No.
   4         Q.   But there were other people at the bar?

   5         A.   Yes.
   6              MS. CONLIN:    Object to form.

   7    BY MR. MAGRUDER:

   8         Q.   Were there any other patrons at the time

   9    of the recording that were sitting up at the bar

  10    with the three of you?

  11         A.   I can't remember exactly.       I do know that
  12    the bartender, though, was involved sometimes.          We
  13    talked to him a little bit.
  14         Q.   He or she came and --

  15         A.   He did, yeah.
  16         Q.   Did Project Veritas give you any direction

  17    about where and what you could record?

  18         A.   Yes.
  19         Q.   What did they tell you?

  20         A.   We were briefed about what would be legal
  21    to record.
  22         Q.   In Florida?




                        Henderson Legal Services, Inc.
 202-220-4158                           www.hendersonlegalservices.com
Case 6:17-cv-01164-GKS-GJK Document 84-8 Filed 10/02/18 Page 9 of 9 PageID 784

 Maass, Allison                                                  July 9, 2018

                                                                       116
   1         A.    In Florida, yes.
   2         Q.    So what did they tell you -- did they tell

   3    you not to record in certain places?

   4         A.    Yes.
   5         Q.    What did they tell you about where you

   6    could record?

   7         A.    It needed to be a public place to record.
   8         Q.    Did you ever record anybody at this

   9    conference in a private location?

  10         A.    No.
  11               MS. CONLIN:    Object to form.

  12    BY MR. MAGRUDER:

  13         Q.    What do you think Project Veritas would

  14    have done if they found out that you weren't only

  15    recording in public locations?

  16               MS. CONLIN:    Object to form.

  17    BY THE WITNESS:

  18         A.    I mean, I can't say for sure because, you
  19    know, it was very clear that we needed to follow
  20    the law.
  21               MR. MAGRUDER:    Thank you.    That's all I

  22    have.




                         Henderson Legal Services, Inc.
 202-220-4158                            www.hendersonlegalservices.com
